Exhibit 10.3

MANTECH INTERNATIONAL CORPORATION

STANDARD TERMS AND CONDITIONS FOR

INCENTIVE STOCK AWARDS

These Standard Terms and Conditions apply to any Incentive Shares granted under
the Management Incentive Plan of ManTech International Corporation (the “Plan”),
which are evidenced by a Term Sheet or an action of the Committee that
specifically refers to these Standard Terms and Conditions.

 

1. Terms of Incentive Shares

ManTech International Corporation, a Delaware corporation (“ManTech”), has
granted to the Employee named in the Term Sheet provided to the Employee (the
“Term Sheet”) the number of Incentive Shares of ManTech’s Class A Common Stock,
$0.01 par value per share (the “Common Stock”), set forth in the Term Sheet,
subject to the restrictions and the other terms and conditions set forth in the
Term Sheet, these Standard Terms and Conditions, and the Plan (each as amended
from time to time). For purposes of these Standard Terms and Conditions and the
Term Sheet, any reference to ManTech shall include a reference to any
Subsidiary.

 

2. Vesting of Incentive Shares

The Incentive Shares shall be forfeitable and nontransferable by the Employee
until the Incentive Shares become vested, as described in the Term Sheet. The
vesting of the Incentive Shares is subject to termination or acceleration as
provided in these Standard Terms and Conditions and the Plan. In addition to the
vesting as provided in the Term Sheet, the Incentive Shares will be subject to
the following provisions:

 

  A. Upon the date of a termination of the Employee’s employment as a result of
the death or disability of the Employee, the Incentive Shares shall become fully
vested.

 

  B. Upon the date of a termination of the Employee’s employment with ManTech
for any reason other than the death or disability of the Employee, any Incentive
Shares that are not yet vested as of such termination date shall be forfeited
back to ManTech, and the award shall terminate as of such date.

Once vested, the Incentive Shares shall be nonforfeitable and freely
transferable. The vesting period of the Incentive Shares may be adjusted by the
Committee to reflect the decreased level of employment during any period in
which the Employee is on an approved leave of absence or is employed on a less
than full time basis, provided that the Committee may take into consideration
any accounting consequences to ManTech in making any such adjustment.

 

3. Delivery of Incentive Shares

ManTech shall, as soon as administratively practicable after the Grant Date,
direct ManTech’s transfer agent for Common Stock to make a book entry record
showing ownership for the Incentive Shares in the Employee’s name (or, at the
request of the Employee, in the Employee’s and Employee’s spouse’s names as
community property or as joint tenants with right of survivorship), subject to
the terms and conditions of the Term Sheet, the Standard Terms and Conditions
and the Plan. As soon as practicable following the date on which the Incentive
Shares become nonforfeitable and fully transferable pursuant to Section 2 above,
ManTech will issue appropriate instructions to that effect to the transfer agent
for Common Stock.



--------------------------------------------------------------------------------

Fractional shares may not be issued. ManTech shall not be obligated to deliver
any shares of Common Stock during any period when ManTech determines that the
vesting or delivery of the shares would violate any federal, state or other
applicable laws.

 

4. Power of Attorney

As a condition of receiving the award of Incentive Shares, Employee appoints the
Corporate Secretary of ManTech as his or her attorney in fact, with full power
of substitution, and authorizes him or her to provide instructions to ManTech’s
registrar and transfer agent for Common Stock as ManTech may deem necessary or
proper to comply with the intent and purposes of the Term Sheet, these Standard
Terms and Conditions and the Plan, including, upon the occurrence of a
forfeiture pursuant to Section 2 above, to notify the registrar and transfer
agent of the forfeiture of such shares, together with instructions to cancel the
shares forfeited. The registrar and transfer agent shall be entitled to rely
upon any notices and instructions delivered by Employee’s attorney in fact under
the terms of this Section 4.

 

5. Restrictions on Resales of Shares

ManTech may impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by the Employee or other
subsequent transfers by the Employee of any shares of Common Stock that become
nonforfeitable and freely transferable as a result of the vesting of the
Incentive Shares, including without limitation (a) restrictions under an insider
trading policy, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Employee and other shareholders and (c) restrictions as
to the use of a specified brokerage firm for such resales or other transfers.

 

6. Withholding Taxes

To the extent required by applicable federal, state, local or foreign law, the
Employee shall make arrangements satisfactory to ManTech for the satisfaction of
any withholding tax obligations that arise by reason of the grant or vesting of
the Incentive Shares. Employee may direct ManTech to withhold the number of
whole Restricted Shares otherwise deliverable to Employee upon grant or vesting
of the award that have an aggregate fair market value (measured as of the
applicable withholding date) equal to the amount of any federal, state or local
income taxes that Employee may be subject to in connection with the grant or
vesting of such shares. ManTech will not withhold any fractional shares and if
fractional share withholding would result, Employee shall make arrangements
satisfactory to ManTech for payment of the excess withholding amount in cash.
ManTech shall not be required to issue shares or to recognize the grant or
vesting of such shares until such obligations are satisfied.

 

7. Non-Transferability of Incentive Shares

Unless otherwise provided by the Committee, the Employee may not, prior to the
vesting of such shares, assign or transfer the Incentive Shares to anyone other
than by will or the laws of descent and distribution. ManTech may cancel the
Employee’s award of Incentive Shares if the Employee attempts to assign or
transfer it in a manner inconsistent with this Section 7.

 

8. The Plan and Other Agreements

In addition to these Standard Terms and Conditions, the Employee shall be
subject to the terms of the Plan, which are incorporated into these Standard
Terms and Conditions by this reference. Certain capitalized terms not otherwise
defined herein are defined in the Plan. The Term Sheet, these Standard



--------------------------------------------------------------------------------

Terms and Conditions and the Plan constitute the entire understanding between
the Employee and ManTech regarding the Incentive Shares. Any prior agreements,
commitments or negotiations concerning the Incentive Shares are superseded.

 

9. Shareholder Rights; Dividends; No Right to Continued Employment

Subject to the provisions of the Term Sheet, these Standard Terms and Conditions
and the Plan, Employee shall have all of the rights of a holder of Common Stock
with respect to all of the Incentive Shares awarded to him or her, from and
after the Grant Date until the shares either vest or are forfeited, including
the right to vote such shares and to receive dividends or other distributions
paid thereon. Any stock dividends or other similar distributions paid with
respect to the Incentive Shares shall be subject to the same restrictions and
other terms and conditions as set forth in the Term Sheet, these Standard Terms
and Conditions and the Plan. Any cash dividends or other similar distributions
paid with respect to the Incentive Shares shall be converted into shares of
Common Stock (based on the fair market value of the Common Stock as of the date
of the dividend payment) and such shares shall be subject to the same
restrictions and other terms and conditions as set forth in the Term Sheet,
these Standard Terms and Conditions and the Plan. Nothing in the Plan, in the
Term Sheet, these Standard Terms and Conditions or any other instrument executed
pursuant to the Plan shall confer upon the Employee any right to continue in
ManTech’s employ or service nor limit in any way ManTech’s right to terminate
the Employee’s employment at any time for any reason.

 

10. Notices

All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered, telexed or telecopied to, or, if
mailed, when received by, the other party at the following addresses (or at such
other address as shall be given in writing by either party to the other):

If to ManTech to:

ManTech International Corporation

12015 Lee Jackson Highway

Fairfax, VA 22033

Attention: Chief Financial Officer

Fax: (703) 218-6000

with a copy to:

ManTech International Corporation

12015 Lee Jackson Highway

Fairfax, VA 22033

Attention: Legal Department

Fax: (703) 218-8398

If to the Employee, to the address of the Employee in the records of ManTech.

 

11. General

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.



--------------------------------------------------------------------------------

The headings that precede the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Committee in its total and absolute
discretion. In the event the Employee or other holder of the Incentive Shares
believes that a decision by the Committee with respect to such person was
arbitrary or capricious, the Employee or other holder may file suit in state
court in the Commonwealth of Virginia. The review by the court shall be limited
to determining whether the Committee’s decision was arbitrary or capricious.
This lawsuit shall be the sole and exclusive review permitted of the Committee’s
decision.

 

12. Definitions

For purposes of these Standard Terms and Conditions, the terms set forth below
shall have the following meanings:

 

  A. “Termination of employment” shall mean ceasing to serve as a full time
employee of ManTech, except that an approved leave of absence or approved
employment on a less than full time basis may constitute employment unless the
Committee provides otherwise. The Plan incorporates the definition of “employee”
from the General Instructions to Form S-8 of the Securities Act of 1933, which
provides that the term includes “any employee, director, general partner,
trustee, officer, or consultant.” The Committee shall determine whether any
corporate transaction, such as a sale or spin-off of a division, business unit,
joint venture or Subsidiary that employs an Employee, shall be deemed to result
in a termination of employment with ManTech for purposes of any affected
Employee’s Incentive Shares, and the Committee’s decision shall be final and
binding.

 

  B. “Subsidiary” means any corporation, including a limited liability
corporation, in which ManTech owns, directly or indirectly, stock possessing 50%
or more of the total combined voting power of all classes of stock in such
corporation.